Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 2-21 have been considered and are pending examination. Claim(s) 1 have been cancelled.


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 05/21/2021 was filed for Application Number 17157303.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 9, 11, 12, 18 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 10, 17, 19 of U.S. Patent No. 10901903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims incorporate similar limitations. The table below shows a clearer mapping between the claim limitations.

Comments
Instant Application 17157303
10901903
Similar Scope

2. (New) A method of operating a memory device, comprising: 
maintaining a first portion of a flash transition layer (FTL) mapping table of a memory device in a first location of the memory device; saving write information received in write requests from a host, the write requests further including a respective first logical block address and a persistence flag; saving the write information to a memory array of the memory system; saving mapping information including the respective first logical block address for respective write information to either the first location of the memory device or a second location of the memory device in response a state of the persistence flag, wherein the second location is a persistent cache; 
wherein mapping information for respective write information of memory requests having the persistence flag in a first state is saved to the second location; and wherein mapping information for respective write information of memory requests having the persistence flag in a second state is saved to the first location.  
1. A method comprising:
maintaining a first portion of a mapping table of a memory system in a first cache of the memory system; receiving a first write request from a host at the memory system, the first write request including a first logical block address of the host, first write information, and a persistent flag in a first state; saving the first write information to flash memory of the memory system; saving first mapping information to a second cache of the memory system in response to the first state of the persistence flag, the first mapping information including the first logical block address, wherein the second cache is a persistent cache; receiving a second write request from the host, the second write request including a second logical block address of the host, second write information, and a persistence flag in a second state; saving the second write information to the flash memory of the memory system; and saving second mapping information to the first cache of the memory system in response to the second state of the persistent flag, the second mapping information including the second logical block address.
3. The method of claim 1, including maintaining the mapping table in flash memory of the memory system; and
updating the mapping table in the flash memory with the first mapping information.
Similar Scope

9. (New) The method of operating a memory device of claim 8, wherein the provided information to the host regarding the persistent cache includes one or more of a total size of the persistent cache, and the size of unused space available in the persistent cache.
4. The method of claim 1, including:
receiving a first inquiry from the host at the memory system; and
providing an indication of a size of the second cache in response to the first inquiry.
Similar Scope

11. (New) The method of operating a memory device of claim 10, further comprising: receiving a read request from the host, the read request including a logical block address; matching the read request a logical block address with a stored logical block address in a table in the persistent cache; identifying a first physical address associated with the matching stored logical block address; reading information from the NAND memory using the first physical address; and providing the read information to the host in response to the read request.”
10. The method of claim 9, including matching the third logical block address with one logical block address of a plurality of logical block addresses of the second cache; identifying a first physical address stored with the one logical block address in the second cache; reading read information from the flash memory of the memory system using the first physical address; and providing the read information to the host in response to the read request.
Similar Scope

12. (New) A memory device, comprising: one or more NAND memory devices forming a storage array; a first cache memory; a host interface; and a memory controller in communication with the host interface, the memory controller including comprising: a persistent cache memory; and a processing device executing instructions to perform operations comprising: maintaining a first portion of a flash transition layer (FTL) mapping table of a memory device in a first location of the memory device; saving first write information received in a first write request from a host to the storage array, the first write request further including a first write logical block address (LBA) and a persistence flag in a first state; in response to the persistence flag being in the first state, saving FTL information including the first write LBA for the first write information to the persistent cache memory; saving second write information received in a second write request from a host to the storage array, the second write request further including a second write LBA and a persistence flag in a second state; in response to the persistence flag being in the second state, saving FTL information for the second write information to the cache memory.
17. A memory device comprising:
a first cache configured to hold a portion of a mapping table of the memory device;
a second cache configured to hold persistent mapping information of the memory device, wherein the persistent mapping information is indicated via a persistence flag of a write request received from a host; flash memory configured to store and retrieve user data of a host, and to store the mapping table of the memory device; and a controller configured to: maintain a first portion of the mapping table of the memory device in the first cache; receive a first write request from the host, the first write request including a first logical block address of the host, a size of first write information, and the persistence flag in a first state; save the first write information to flash memory of the memory device;
save first mapping information to the second cache in response to the first state of the persistence flag, the first mapping information including the first logical block address; receive a second write request from the host, the second write request including a second logical block address of the host, a size of second write information, and the persistence flag in a second state; save the second write information to the flash memory of the memory device; and
save second mapping information to the first cache in response to the second state of the persistence flag, the second mapping information including the second logical block address.
19. The memory device of claim 17, wherein the controller is configured to maintain the mapping table in flash memory of the memory device, and to update the memory table in the flash memory with the first mapping information.
Similar Scope

18. (New) The memory device of claim 12, wherein the operations further comprise: receiving a command from the host to erase or overwrite information stored in the persistent cache; erasing or overwriting information in the persistent cache in accordance with the host command.”
7. The method of claim 1, including receiving a second command from the host at the memory system; and
erasing at least a portion of the second cache in response to the second command, wherein the at least a portion includes the first logical block address.




Specification
	
The disclosure is objected to because of the following informalities: 

Throughout the disclosure (paragraphs [0021], [0029], [0031], [0032], [0034], [0040], [0046]) the term “second, persistent cache” is used but it is unclear from the disclosure and the drawings whether a “second, persistent cache” is really an element of the system. Based on paragraph [0019] , “the memory device can include a second cache, also referred to as a persistent cache 162.”, it appears that the term “second, persistent cache” should be “persistent cache 162”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim 16 include the limitation “wherein the received first read request containing the starting LBA further includes a persistence flag in a first state, indicating that mapping information regarding the initial LBA of the read request is stored in the persistent cache.” which is not supported by the specification as originally filed. The following alternative limitations in paragraphs [0029], [0046], [0062] are supported: 
“ the first state of the persistence flag indicates that the mapping data for the first write information should be saved to a second, persistent cache”. 
“At 207, first mapping information is saved to the second cache of the memory system in response to the first state of the persistence flag.”
“the first write request including a first logical block address of the host, first write information, and a persistent flag in a first state; … saving first mapping information to a second persistent cache of the memory system in response to the first state of the persistence flag,”
“the first write request including a first logical block address of the host, a size of first write information, and the persistence flag in a first state; …save first mapping information to the second cache of the memory system in response to the first state of the persistence flag,”
Paragraphs [0029], [0046], [0062] indicate that the invention should save mapping information from a write to a second persistent cache or to a second cache if the persistence flag has a first state but, nowhere on the specification is disclosed that a persistence flag in a first state indicates that mapping information of a read request is stored in a persistent cache.
Additionally, the following alternative limitation in paragraph [0054] is supported:
“ and determining a persistence flag of the read request is in the first state.”

Paragraph [0054] indicates that the invention determines that a persistence flag of the read request is in a first state, but, nowhere on the specification is disclosed that a persistence flag in a first state indicates that mapping information of a read request is stored in a persistent cache.
Claim(s) 17 contain(s) same deficiencies as claim 16 and is rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 depends on itself (claim 16). 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
As per claim 2 , the limitation " a memory device in a first location of the memory device " (in line(s) 2 ) renders the claim  indefinite since it's not clear the “a memory device” is referring to previously cited memory device  or a different memory device. For the purposes of prior art rejection, examiner is interpreting “ a memory device in a first location of the memory device” as “ the memory device in a first location of the memory device “ . Appropriate correction/clarification is required.
Claim(s) 12 contain(s) same deficiencies as claim 2 and are rejected for the same reason.
Claim 2 recites the limitation " the memory system " (Line(s) 6 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the memory system " as " a memory system ". Appropriate correction/clarification is required.

Claim 12 recites the limitation " the second write information to the cache memory " (Line(s) 24 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the second write information to the cache memory " as " the second write information to the first cache memory ". Appropriate correction/clarification is required.

Claim 16 recites the limitation " the initial LBA" (Line(s) 3 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the initial LBA " as " the first starting LBA". Appropriate correction/clarification is required.

Claim 16 recites the limitation " the starting LBA " (Line(s) 2 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the starting LBA " as " the first starting LBA ". Appropriate correction/clarification is required.

Claim 16 recites the limitation " the received first read request " (Line(s) 1 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the received first read request " as " the first read request ". Appropriate correction/clarification is required.

Claim 17 recites the limitation " the requested data " (Line(s) 8 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the requested data " as " a requested data ". Appropriate correction/clarification is required.

Claim 17 recites the limitation " the starting LBA from the first location of the memory device " (Line(s) 5 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the starting LBA from the first location of the memory device " as " a starting LBA from the first location of the memory device ". Appropriate correction/clarification is required.

As per claim 16, the limitation " wherein the received first read request containing the starting LBA further includes a persistence flag in a first state, indicating that mapping information regarding the initial LBA of the read request is stored in the persistent cache." renders the claim  indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner. It is unclear to examiner what is the subject of the verb “indicating”. Is “indicating” referring to the persistence flag? The received first read request? Or the starting LBA?. For the purposes of prior art rejection, Examiner is interpreting the phrase " wherein the received first read request containing the starting LBA further includes a persistence flag in a first state, indicating that mapping information regarding the initial LBA of the read request is stored in the persistent cache." as " wherein the received first read request containing the starting LBA further includes a persistence flag in a first state, the persistence flag first state indicating that mapping information regarding the initial LBA of the read request is stored in the persistent cache.". Appropriate correction/clarification is required.

As per claim 17, the limitation " receiving a second read request from the host, the second read request including a starting LBA and a persistence flag in a second state, indicating the starting LBA is not stored in the persistent cache; " (in line(s) 2-4 ) renders the claim  indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner. It is unclear to examiner what is the subject of the verb “indicating”. Is “indicating” referring to the persistence flag? The received second read request? Or the starting LBA?. For the purposes of prior art rejection, Examiner is interpreting the phrase " receiving a second read request from the host, the second read request including a starting LBA and a persistence flag in a second state, indicating the starting LBA is not stored in the persistent cache; " as " receiving a second read request from the host, the second read request including a starting LBA and a persistence flag in a second state, the persistence flag second state indicating the starting LBA is not stored in the persistent cache;". Appropriate correction/clarification is required.

Claim(s) 3-11 directly depend from claims 2 and are rejected for the aforementioned reason.
Claim(s) 12-15, 18-21 directly depend from claims 12 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2-8, 10-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (U.S. Publication Number 2016/0371024) in view of TOYOOKA (U.S. Patent or Publication Number 2019/0265910).

Referring to claims 2 and 12, taking claim 12 as exemplary, PARK teaches “12. (New) A memory device, comprising: one or more NAND memory devices forming a storage array;” Park Figure 1 element 150, [0049] discloses NAND flash memory “a first cache memory;” Park Figure 12 element 1204, [0144] discloses a second sub-buffer “a host interface;” Park Figure 1 element 132, [0044] discloses a host interface  “and a memory controller in communication with the host interface,” Park Figure 1 elements 134, 138, 140, 142, 144, [0043], [0132] discloses controller in communication with host via host interface “the memory controller including comprising: a persistent cache memory;” Park Figure 12 element 1202, [0144] discloses a first sub-buffer “and a processing device executing instructions to perform operations comprising:” Park Figure 1 element 134, [0044] discloses a processor “maintaining a first portion of a flash transition layer (FTL) mapping table of a memory device in a first location of the memory device;” Park [0051], [0131], [0143] discloses portions of map data maintained in map buffer of memory “saving first write information received in a first write request from a host to the storage array,” Park [0043], [0049], [0052] discloses writing or programming data to memory device in response to write requests from host “in response to the persistence flag being in the first state, saving FTL information including the first write LBA for the first write information to the persistent cache memory;” Park [0131], [0139], [0140], [0144], claim 10 discloses storing map data for hot data in a first sub buffer in response to a flag or information value included in the r/w command “saving second write information received in a second write request from a host to the storage array,” Park [0043], [0049], [0052] discloses writing or programming data to memory device in response to write requests from host “in response to the persistence flag being in the second state, saving FTL information for the second write information to the cache memory.” Park [0131], [0139], [0140], [0144], claim 10 discloses storing map data for cold data in a second sub buffer in response to a flag or information value included in the r/w command
Park Does not explicitly teach “the first write request further including a first write logical block address (LBA) and a persistence flag in a first state;” “the second write request further including a second write LBA and a persistence flag in a second state;”
However, TOYOOKA teaches “the first write request further including a first write logical block address (LBA) and a persistence flag in a first state;” TOYOOKA Figure 8, Figure 9, [0035], [0059], [0074], [0125], [0128]-[0130], [0132], [0182] discloses write commands including LBA and tag information where a tag is set to values associated to write data characteristics (i.e. High update frequency) “the second write request further including a second write LBA and a persistence flag in a second state;” TOYOOKA Figure 8, Figure 9, [0035], [0059], [0074], [0125], [0128]-[0130], [0132], [0182] discloses write commands including LBA and tag information where a tag is set to values associated to write data characteristics (i.e. low update frequency)
PARK and TOYOOKA are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by TOYOOKA, that using UFS standards improves performance by using values included in fields of commands as system tags for system to determine data characteristics thus improving utilization efficiency of the storage capacity (TOYOOKA [0125], [0175], [0176]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TOYOOKA’s use of UFS standards in the system of PARK to improve performance by using values included in fields of commands as system tags for system to determine data characteristics thus improving utilization efficiency of the storage capacity
As per the non-exemplary claims 2, these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 3, the combination of PARK and TOYOOKA teaches “3. (New) The method of operating a memory device of claim 2, wherein mapping information in the persistent cache is only erasable in response to a command by the host.” Park [0020], [0043], [0152], [0164] discloses that when both of the sub buffers, which hold map data are full, lowest priority map data in the sub buffers is deleted via replacement algorithm and programming lowest priority map data to memory device where memory device write and program requests are issued to controller by the host.

Regarding claim 4, the combination of PARK and TOYOOKA teaches “4. (New) The method of operating a memory device of claim 2, wherein the persistent cache is implemented in volatile memory.” Park [0025], [0051], [0144] discloses volatile memory (144) includes first sub buffer for storing hot data  

Regarding claim 5, the combination of PARK and TOYOOKA teaches “5. (New) The method of operating a memory device of claim 2, wherein the first location is a first cache of the memory device.” Park [0025], [0144], claim 10 discloses second sub buffer for storing cold data  

Regarding claim 6,  the combination of PARK and TOYOOKA teaches “6. (New) The method of operating a memory device of claim 5, wherein the memory device includes a NAND memory array,” Park Figure 1 element 150, [0049] discloses NAND flash memory “ and wherein the first cache is formed in the NAND memory array.” TOYOOKA figure 16 element BLK11, [0069], [0070], [0074], discloses data tagged as low update frequency written to BLK11 (TLC memory cells of NAND)
The same motivation that was utilized for combining PARK and TOYOOKA as set forth in claim 5 is equally applicable to claim 6.

Regarding claim 7,  the combination of PARK and TOYOOKA teaches “7. (New) The method of operating a memory device of claim 2, wherein the first location is an FTL mapping table.” Park [0051], [0131], [0143] discloses portions of map data maintained in map buffer of memory

Regarding claim 8,  the combination of PARK and TOYOOKA teaches “8. (New) The method of operating a memory device of claim 2, further comprising in response to a request from the host, providing information to the host regarding the persistent cache.” Park [0051], [0133] discloses that , upon read requests from host, data in sub buffers i.e. (map data in map buffer) included in memory is provided to host

Regarding claim 10,  the combination of PARK and TOYOOKA teaches “10. (New) The method of operating a memory device of claim 8, wherein the mapping information is stored in a table in the persistent cache.” Park [0025], [0051], [0144] discloses first sub buffer for storing hot data    

Regarding claim 11,  the combination of PARK and TOYOOKA teaches “11. (New) The method of operating a memory device of claim 10, further comprising: receiving a read request from the host, the read request including a logical block address;” TOYOOKA [0038], [0049] discloses FTL used to translate logical addresses used by host to carry out read/write operations “ matching the read request a logical block address with a stored logical block address in a table in the persistent cache;” Park [0103] discloses map data includes L2P and P2L information of memory device reads “identifying a first physical address associated with the matching stored logical block address; reading information from the NAND memory using the first physical address; and providing the read information to the host in response to the read request.” TOYOOKA [0038], [0049] discloses FTL used to translate logical addresses used by host to carry out read/write operations  
The same motivation that was utilized for combining PARK and TOYOOKA as set forth in claim 10 is equally applicable to claim 11.

Regarding claim 13,  the combination of PARK and TOYOOKA teaches “13. (New) The memory device of claim 12, wherein the memory device is a Universal Flash Storage (UFS)-compliant device.” Park [0036], [0040] discloses memory system operates in response to host requests and is implemented using UFS devices

Regarding claim 14,  the combination of PARK and TOYOOKA teaches “14. (New) The memory device of claim 13, wherein the persistence flag is established within the UFS device group field.” TOYOOKA Figure 8, Figure 9, [0035], [0059], [0074], [0125], [0128]-[0130], [0132], [0182] discloses tag information established within the UFS device group field
The same motivation that was utilized for combining PARK and TOYOOKA as set forth in claim 13 is equally applicable to claim 14.

Regarding claim 15,  the combination of PARK and TOYOOKA teaches “15. (New) The memory device of claim 12, wherein the operations further comprise: receiving a first read request containing a first starting read LBA from the host;” TOYOOKA [0038], [0049] discloses FTL used to translate logical addresses used by host to carry out read/write operations “ using mapping information including the first starting read LBA in the persistent cache to read the requested data from the storage array.” Park [0103] discloses map data includes L2P and P2L information of memory device reads 
The same motivation that was utilized for combining PARK and TOYOOKA as set forth in claim 12 is equally applicable to claim 15.

Regarding claim 18,  the combination of PARK and TOYOOKA teaches “18. (New) The memory device of claim 12, wherein the operations further comprise: receiving a command from the host to erase or overwrite information stored in the persistent cache; erasing or overwriting information in the persistent cache in accordance with the host command.” Park [0020], [0043], [0152], [0164] discloses lowest priority map data from buffers are written/programmed to memory device during a map data update operation when first and second sub buffers are full

Regarding claim 19,  the combination of PARK and TOYOOKA teaches “19. (New) The memory device of claim 12, wherein the operations further comprise: performing memory management operations that move store data associated with one or more LBAs stored in the persistent cache from a respective referenced physical block address (PBA) to an updated PBA; and updating the FTL information stored in the persistent cache to associate the one or more LBAs with the updated PBAs.” Park [0016], [0052], [0053], [0131], [0143] discloses map data updates including lowest priority map data from buffers written/programmed to memory device when first and second sub buffers are full  

Regarding claim 20,  the combination of PARK and TOYOOKA teaches “20. (New) The memory device of claim 19, wherein the memory management operations comprise one or more of garbage collection and wear leveling.” TOYOOKA [0052]-[0054] discloses block management includes management of bad blocks, wear leveling, garbage collection (GC).
The same motivation that was utilized for combining PARK and TOYOOKA as set forth in claim 19 is equally applicable to claim 20.

Regarding claim 21,  the combination of PARK and TOYOOKA teaches “21. (New) The memory device of claim 12, wherein the first cache memory is formed in one or more of the memory devices forming the storage array.” TOYOOKA figure 16 element BLK11, [0069], [0070], [0074], discloses data tagged as low update frequency written to BLK11 (TLC memory cells of NAND)
The same motivation that was utilized for combining PARK and TOYOOKA as set forth in claim 12 is equally applicable to claim 21.



Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (U.S. Publication Number 2016/0371024) in view of TOYOOKA (U.S. Patent or Publication Number 2019/0265910) and further view of Bavishi (U.S. Patent or Publication Number 2020/0050366)

As per claim 9 , the combination of PARK and TOYOOKA teaches all the limitations of claim 8  from which claim 9  depends.
The combination of PARK and TOYOOKA does not explicitly teach “wherein the provided information to the host regarding the persistent cache includes one or more of a total size of the persistent cache, and the size of unused space available in the persistent cache”
However, Bavishi teaches “wherein the provided information to the host regarding the persistent cache includes one or more of a total size of the persistent cache, and the size of unused space available in the persistent cache” Bavishi Figure 1 elements 120, 110, 113, [0026], [0027], [0028], [0047], [0067] discloses host provided with an amount of available buffer capacity
PARK, TOYOOKA and Bavishi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bavishi, that his memory system buffer management improves performance by postponing transmission of write requests until the available write buffer capacity is larger than the amount of buffer space required for a request (Bavishi [0028]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bavishi’s memory system buffer management in the system of PARK and TOYOOKA to improve performance by postponing transmission of write requests until the available write buffer capacity is larger than the amount of buffer space required for a request.



Allowable Subject Matter

Claim(s) 16, 17 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the limitation of claim 16 " wherein the received first read request containing the starting LBA further includes a persistence flag in a first state, indicating that mapping information regarding the initial LBA of the read request is stored in the persistent cache.”
Claim(s) 16, 17 would be allowable if the rejections above are overcome.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        11/19/2022
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132